          Case 1:20-cv-07129-RA Document 14 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 YONY SOSA, on behalf of himself and all other persons
 similarly situated,
                                   Plaintiffs,                       No. 20-CV-7129 (RA)

                              v.                                            ORDER
 ASSET MARKETING SERVICES, LLC,


                                   Defendant.


RONNIE ABRAMS, United States District Judge:

       It has been reported to the Court that the parties have reached an agreement in principle to

settle this mater. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within thirty (30) days. Any application to reopen this action must be filed within

thirty (30) days of this order, and any application filed thereafter may be denied solely on that

basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,

the terms of the agreement must be placed on the public record and “so ordered” by the Court

within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.

2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

 Dated:         March 2, 2021
                New York, New York

                                                     ________________________________
                                                     Ronnie Abrams
                                                     United States District Judge
